Citation Nr: 1452136	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-17 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease, status post arthroscopy and debridement of the right ankle.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected degenerative disc disease of the cervical spine, the service-connected left upper extremity radiculopathy, and/or the service-connected right upper extremity radiculopathy.

3.  Whether a Substantive Appeal received on December 22, 2010, was timely filed in response to the October 2010 Statement of the Case (SOC).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 2006.

The Veteran's service connection claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  The RO issued a SOC in May 2012.  In July 2012, the Veteran filed his Substantive Appeal (in lieu of a VA Form 9), in which he did not request a Board hearing.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's timeliness claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 letter from the RO, which notified the Veteran that his December 2010 Substantive Appeal (on VA Form 9) was not a timely appeal to the October 2010 SOC.  The Veteran filed a NOD to the timeliness denial in March 2011.  The RO issued a SOC on the timeliness issue in April 2012.  In May 2012, the Veteran filed his Substantive Appeal (on VA Form 9) for the timeliness issue, and requested a Board hearing.  Thus, the Veteran perfected a timely appeal of this issue.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The timeliness and headaches issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

A current diagnosis of a left ankle disorder underlying the Veteran's complaint of left ankle pain is not demonstrated by the record.


CONCLUSION OF LAW

Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease, status post arthroscopy and debridement of the right ankle, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran about the requirements for establishing service connection on a secondary theory of entitlement.  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2012 for his left ankle, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  A VA addendum medical opinion by the March 2012 VA examiner was obtained in May 2012.  This opinion was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease, status post arthroscopy and debridement of the right ankle.

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has not been established since the claim was filed in November 2008.  The Veteran was afforded a VA examination in March 2012.  Upon physical examination and X-ray of the Veteran's left ankle, the VA examiner found that the Veteran's left ankle was normal.  The March 2012 VA examiner reiterated this finding in a VA addendum medical opinion dated in May 2012.  Post-service VA and private treatment records contained in the claims file only document the Veteran's pain and also fail to diagnose the Veteran with a left ankle disorder.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of a left ankle disorder has not been of record since the service connection claim was initially filed in November 2008.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a left ankle disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements in support of his claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (diagnosing a current diagnosis related to his symptoms of left ankle pain) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a left ankle disorder.  In any event, the Board finds that the opinions of the VA and private physicians substantially outweigh the Veteran's self-diagnosis, as these medical professionals have greater training and expertise than the Veteran in diagnosing a joint disorder. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left ankle disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a left ankle disorder is denied.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease, status post arthroscopy and debridement of the right ankle, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining timeliness and headaches claims can be properly adjudicated.   

Regarding the timeliness claim, in his May 2012 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the local RO.  In an August 2014 letter, the Veteran was informed that he had been placed on a waiting list for a Travel Board hearing.  Inexplicably, the claims file was then forwarded to the Board instead of scheduling the hearing.  To date, the Veteran has not been provided with his requested Board hearing.  Thus, a remand is required in order to afford the Veteran his requested Board hearing at the local RO in San Diego, California.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  

Regarding the headaches claim, the Veteran was afforded a VA examination in March 2012 to determine the etiology of his currently diagnosed headaches.  The VA examiner provided a negative nexus opinion for direct service connection and for secondary service connection based on causation only and only with respect to the service-connected degenerative disc disease of the cervical spine.  The Board finds this VA medical opinion to be inadequate to a certain extent.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed headaches were aggravated beyond its natural progression by his service-connected left upper extremity radiculopathy, right upper extremity radiculopathy, and/or degenerative disc disease of the cervical spine.  38 C.F.R. § 3.310.  The examiner also did not address whether the Veteran's currently diagnosed headaches were caused by his service-connected left upper extremity radiculopathy and/or right upper extremity radiculopathy.  Id.  The examiner also provided a negative nexus opinion on the issue of direct service connection based on the rationale that there was only one occurrence of headaches in the STRs.  38 C.F.R. § 3.303.  This opinion is inadequate as it is based on a factually inaccurate rationale.  The Veteran was treated on three occasions, documented in the STRs, for headaches.  See June 2003, May 2005, and November 2005 STRs.  Thus, the Board finds that a VA addendum medical opinion is required to determine the etiology of the Veteran's currently diagnosed headaches.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board hearing at the local RO (Travel Board) in San Diego, California, before a Veterans Law Judge to testify on the issue of whether a Substantive Appeal received on December 22, 2010, was timely filed in response to the October 2010 SOC only.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

2.  Provide the claims file to the March 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed headaches.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA examination to address the etiology of his currently diagnosed acquired headaches.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide opinions addressing the following:

a) Is it at least as likely as not that the Veteran's currently diagnosed headaches were incurred in or caused by his active military service, to include the documented in-service complaints in June 2003, May 2005, and November 2005?  

b) Is it at least as likely as not that the Veteran's currently diagnosed headaches were caused by his service-connected left upper extremity radiculopathy?

c) Is it at least as likely as not that the Veteran's currently diagnosed headaches were caused by his service-connected right upper extremity radiculopathy?

d) Is it at least as likely as not that the Veteran's currently diagnosed headaches were aggravated (permanently worsened beyond normal progression) by his service-connected left upper extremity radiculopathy?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

e) Is it at least as likely as not that the Veteran's currently diagnosed headaches were aggravated (permanently worsened beyond normal progression) by his service-connected right upper extremity radiculopathy?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

f) Is it at least as likely as not that the Veteran's currently diagnosed headaches were aggravated (permanently worsened beyond normal progression) by his service-connected degenerative disc disease of the cervical spine?  If aggravation is shown, the examiner should quantify the degree of aggravation due to the medications, if possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his headaches.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so.

3.  After the above actions have been completed, readjudicate the Veteran's headaches claim only.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


